Citation Nr: 0509908	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-37 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1943 to July 
1945.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

During the course of the current appeal, the veteran withdrew 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD); that issue is no longer 
part of the current appellate review.

The veteran has not specifically raised the issue of 
entitlement to service connection for tinnitus and that also 
is not a part of the current appellate review. 

In March 2005, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issue.

2.  The veteran was exposed to excessive acoustic trauma in 
service.

3.  The evidence of record and medical opinion raises a doubt 
as to an associative and/or significant contributory 
relationship between the veteran's inservice experiences and 
his current hearing loss. 


CONCLUSION OF LAW

Evidence of record and resolution of doubt establish 
entitlement to service connection for bilateral defective 
hearing as being due to service.  38 U.S.C.A. § 1110, 1154; 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.385 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the pendency of this appeal, a number of changes took 
place with regard to regulations and other mandates 
concerning obligations for developing evidence and for 
ensuring due process and other matters.  There may be 
additional records available somewhere, i.e., the veteran 
asked that SGO records be obtained, and it is not shown that 
this was attempted.  However, the claim can be resolved 
without those records.  And given the nature of the decision 
rendered herein, the Board finds that adequate development of 
the evidence has taken place for an equitable disposition of 
the pending appellate issue, and that there has been no 
violation of the veteran's rights. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2003).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, op. cit.; and Hatlestad 
v. Derwinski, op. cit.

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's AGO Form 100 reflects that he was a World War 
II infantryman in the South Pacific; was a scout for a rifle 
squad; moved ahead of the squad and made reconnaissance of 
enemy positions and strengths; and fired on enemy personnel 
and machine gun nests to cause enemy casualties and permit 
advance of American troops.  His locations of service 
included New Britain, Luzon, Negros Island, and Guadalcanal 
where he contracted malaria.

His DD 214 reflects that among other awards, he received the 
Combat Infantryman Badge (CIB).   

The veteran's service medical records show hearing acuity at 
15/15, bilaterally, on both entrance and separation 
examinations but audiometric evaluations were not undertaken.

At the time of separation, the veteran was granted service 
connection for malaria and was rated as 100 percent disabled 
as a result.  For some time, he received rigorous ongoing 
therapy on a recurrent basis, traditionally included in which 
were ototoxic medications.  

He was examined by VA in 1945 and 1946, having apparently 
been seen for some 15 severe attacks of malaria during that 
one year period of time, support for which was evidenced in 
private or public health laboratory studies.  And while he 
was technically examined, there was no history or clinical 
evaluation undertaken on anything but his malaria.  
Accordingly, the lack of information on those examination 
reports concerning any other disability is not relevant 
herein.

The veteran filed his initial claim [for disabilities other 
than malaria] in 2002.  He stated that he had received a CIB 
in service and made two opposed landings in the Philippines.  
He stated that he fired thousands of rounds at the Japanese 
during the war and was exposed to constant acoustic trauma.  
He indicated that he otherwise had no evidence for this.

One private physician has submitted a statement, dated in 
December 2002, to the effect that due to macular 
degeneration, the veteran is considered legally blind. 

In a VA Form 21-4138, dated in January 2003, the veteran 
asked that a search be undertaken of the SGO cards in his 
name and number for further clinical evidence.   

On VA examination in December 2002, at which time his file 
was reviewed, the veteran noted a history of having problems 
hearing people.  He had periodic tinnitus, mostly in the left 
ear.  He reported excessive noise exposure during service 
from the guns and artillery.  He said that he had been on the 
firing range for 30 days and had noticed ringing and hearing 
difficulty at that time.  

The veteran had worked after service as a deliveryman for a 
dairy and as a supervisor for a bottling soda company for 37 
years during which time he was not around much noise.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
65
70
65
LEFT
55
45
60
65
70

This is an average of 60 in the right and 60 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  

The examiner opined that while the veteran had noise exposure 
in service, he also had a "little bit" of occupational 
noise after service.   He concluded that "(t)he noise 
exposure in service may have been a contributing factor", 
however, his hearing loss is just as likely due to his age or 
presbycusis.  (emphasis added)   

A statement is of record from a private physician, JON, M.D., 
dated in March 2003, to the effect that he had been evaluated 
as to the relationship between noise exposure in service and 
his current hearing loss.  The veteran was noted to have been 
exposed in service to 50 caliber machine guns while confined 
to a pill box.  He said his hearing had been tested prior to 
service, he thought, but not at the time of separation from 
service.  However, he confirmed that his problems with 
hearing had gotten worse over time.  The examiner concluded 
that his bilateral sensorineural hearing loss did not have a 
strong noise pattern, and looked like an age pattern.  He 
opined that 

without previous hearing audiograms, it 
would be difficult to state with any 
amount of certainty that this was 
[solely] related to noise exposure.  
Although undoubtedly it did contribute to 
his hearing problems.  (emphasis added) 

A copy of Dr. N's audiometric evaluation test results was 
subsequently added to the file.

The veteran has since indicated that he had no further 
clinical evidence to submit.

Analysis

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the recent certified private and VA audiological 
evaluation results, the veteran has a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The issue thus 
before the Board is whether the bilateral hearing loss 
disability is related to the veteran's service.  

Until recently, there is an absence of raw audiology results 
in the file.  And the veteran has candidly acknowledged that 
while his hearing loss has been constant, it has gradually 
increased as he aged.  None of this is necessarily fatal to 
the veteran's claim if there is collateral evidence to 
otherwise support his allegations.  The Board finds that 
there is.

The veteran also has expressed concern that the nature of his 
combat service has been overlooked.  To the contrary, the 
Board fully appreciates the veteran's combat service during 
some of the most fierce fighting of World War II and for 
which he received the CIB.  As noted in his AGO Form 100, 
cited above, the very essence of virtually every job he did 
in the service was associated with guns and weaponry, from 
both friend and foe, so it is stipulated that he had exposure 
to excessive acoustic trauma in service.  The nature of that 
service and circumstances thereof is appropriately taken into 
consideration pursuant to 38 U.S.C.A. § 1154.  

When the veteran recalls that he had hearing loss concurrent 
with certain incidents involving heavy weaponry and 
exceptional noise, the Board finds him entirely credible.

It is also noted that in this, as in many cases, the causes 
of a given problem such as hearing loss, may be multiple.  In 
this case, the claim was filed decades after service; the 
veteran has in fact aged; and he now experiences some of the 
problems associated therewith.  

However, the audiometric findings on both VA and private 
testing now clearly show an overall sensorineural hearing 
component which is compatible with excessive noise exposure.  
And although neither physician totally attributes his current 
hearing loss to his inservice noise exposure, both VA and 
private physicians have freely acknowledged that the 
inservice combat exposure played a significant role in his 
hearing loss.  Under pertinent regulations, that is entirely 
sufficient.  And, for the record, the veteran's some 40 years 
of occupational noise exposure was seemingly minimal when 
compared to that which he experienced in service. 

Parenthetically, the Board would note that the veteran is 
also service connected for malaria, and at the time of his 
separation and for some time thereafter, when rated as 100 
percent disabled therefrom, his clinical records show 
numerous bouts of severe malarial symptoms for which he 
received the then traditional treatment consisting of 
ototoxic medications.  And although this has not been fully 
addressed from a clinical standpoint, it is something to be 
legitimately added to the comparative mix of other relevant 
evidence in this case.

The Board finds that there is an ample basis for weighing the 
relative merits of the arguments on both sides.  The Board 
concludes that competent evidence, viewed objectively, is at 
least in relative equipoise on the question of whether the 
veteran's bilateral sensorineural hearing loss is linked to 
military service and/or the circumstances of such service.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
op. cit.  The evidence is entirely adequate to support the 
medical nexus linking the disabilities to service.
 
There is a medical opinion that supports the veteran's claim 
and the Board is constrained from offering an alternative 
opinion or judgment in opposition thereto.  This raises a 
reasonable doubt which must be resolved in the veteran's 
favor under 38 C.F.R. § 3.102 (2003); Gilbert, 1 Vet. App. at 
55.  Accordingly, the Board concludes that entitlement to 
service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral defective hearing is 
granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


